Case 8:21-cv-01819-VMC-CPT Document 3 Filed 07/29/21 Page 1 of 5 PageID 36




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

  GEORGE PHILLIPS,

               Plaintiff,
  v.                                        Case No. 8:21-cv-1819-VMC-CPT

  COOK INCORPORATED,
  COOK MEDICAL INCORPORATED,
  COOK GROUP INCORPORATED,
  and COOK MEDICAL, LLC,

               Defendants.
                                    /

                                    ORDER

          This matter comes before the Court sua sponte. For the

  reasons set forth below, the complaint (Doc. # 1) is dismissed

  as a shotgun pleading.

  I.      Background

          Plaintiff George Phillips filed this products liability

  action on July 28, 2021. (Doc. # 1). Phillips alleges that

  Defendants Cook Incorporated, Cook Medical Incorporated, Cook

  Group    Incorporated,     and   Cook      Medical,   LLC’s    “surgically

  implanted medical device, the Cook Celect filter,” caused him

  “serious,    life-threatening      injury.”      (Id.   at     ¶   11).   The

  complaint     includes     the   following       claims       against     all

  Defendants: negligence (Count I), strict products liability

  – failure to warn (Count II), strict products liability –



                                        1
Case 8:21-cv-01819-VMC-CPT Document 3 Filed 07/29/21 Page 2 of 5 PageID 37




  design   defect    (Count    III),         strict      products    liability     –

  manufacturing defect (Count IV), fraud (Count V), negligent

  misrepresentation (Count VI), and punitive damages (Count

  VII). (Id. at ¶¶ 37-100).

        Upon review of the docket, it does not appear as though

  Phillips   has    served    any   of       the   Defendants.       The    service

  deadline is currently October 26, 2021. See Fed. R. Civ P.

  4(m) (providing a ninety-day service deadline).

  II.   Discussion

        The Court has an independent obligation to dismiss a

  shotgun pleading. “If, in the face of a shotgun complaint,

  the defendant does not move the district court to require a

  more definite statement, the court, in the exercise of its

  inherent   power,    must    intervene           sua    sponte    and    order   a

  repleader.” McWhorter v. Miller, Einhouse, Rymer & Boyd,

  Inc., No. 6:08-cv-1978-GAP-KRS, 2009 WL 92846, at *2 (M.D.

  Fla. Jan. 14, 2009) (emphasis omitted).

        The Eleventh Circuit has “identified four rough types or

  categories of shotgun pleadings”: (1) “a complaint containing

  multiple counts where each count adopts the allegations of

  all preceding counts”; (2) a complaint that is “replete with

  conclusory,      vague,    and    immaterial           facts     not    obviously

  connected to any particular cause of action”; (3) a complaint


                                         2
Case 8:21-cv-01819-VMC-CPT Document 3 Filed 07/29/21 Page 3 of 5 PageID 38




  that does “not separat[e] into a different count each cause

  of action or claim for relief”; and (4) a complaint that

  “assert[s]     multiple    claims       against   multiple         defendants

  without specifying which of the defendants are responsible

  for which acts or omissions, or which of the defendants the

  claim    is   brought   against.”   Weiland       v.   Palm    Beach      Cnty.

  Sheriff’s Off., 792 F.3d 1313, 1322-23 (11th Cir. 2015). “The

  unifying characteristic of all types of shotgun pleadings is

  that they fail to . . . give the defendants adequate notice

  of the claims against them and the grounds upon which each

  claim rests.” Id. at 1323.

          Here, the complaint is a shotgun pleading because it

  falls within the first category identified in Weiland. Counts

  II, III, IV, V, VI, and VII roll all preceding allegations

  into each count. (Doc. # 1 at ¶¶ 48, 60, 69, 75, 84, 97).

  Indeed, each of these counts begins by stating: “Plaintiff

  realleges     and   incorporates    by    reference      each       and   every

  allegation contained in the foregoing paragraphs as though

  fully set forth herein.” (Id.). This is impermissible. See

  Weiland,      792   F.3d   at   1322     (identifying         “a    complaint

  containing     multiple    counts   where    each      count       adopts   the

  allegations of all preceding counts” as a shotgun complaint).

          Accordingly, the complaint is dismissed as a shotgun


                                      3
Case 8:21-cv-01819-VMC-CPT Document 3 Filed 07/29/21 Page 4 of 5 PageID 39




  pleading. See Arrington v. Green, 757 F. App’x 796, 797 (11th

  Cir. 2018) (per curiam) (affirming the district court’s sua

  sponte dismissal of a shotgun pleading). However, the Court

  grants leave to amend. See Madak v. Nocco, No. 8:18-cv-2665-

  VMC-AEP, 2018 WL 6472337, at *3 (M.D. Fla. Dec. 10, 2018)

  (“Because the [complaint] is a shotgun complaint, repleader

  is necessary[.]”).

        In repleading, the Court notes that “punitive damages

  are not an independent cause of action. . . . [They] are

  merely a remedy that must be asserted in conjunction with a

  substantive claim.” Flying Fish Bikes, Inc. v. Giant Bicycle,

  Inc., No. 8:13-cv-2890-VMC-AEP, 2015 WL 3452517, at *3 (M.D.

  Fla. May 29, 2015) (citation omitted). Thus, “[t]here is no

  need to set out a separate count for punitive damages.” Foley

  v. Orange County, No. 6:12-cv-269-RBD-KRS, 2012 WL 6021459,

  at *7 (M.D. Fla. Dec. 4, 2012).

        Accordingly, it is

        ORDERED, ADJUDGED, and DECREED:

  (1)   The complaint (Doc. # 1) is sua sponte DISMISSED as a

        shotgun pleading.

  (2)   Plaintiff George Phillips may file an amended complaint

        that is not a shotgun pleading by August 5, 2021.

        DONE and ORDERED in Chambers, in Tampa, Florida, this


                                    4
Case 8:21-cv-01819-VMC-CPT Document 3 Filed 07/29/21 Page 5 of 5 PageID 40




  29th day of July, 2021.




                                    5
